DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
	The information disclosure statement submitted on 03/24/2021 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15- 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuhara et al. (US 2015/0208364 A1 herein Fukuhara).
Regarding claim 15, Fukuhara teaches a method comprising: 
determining communication in the area of a motor vehicle (read as vehicle 100) (Fukuhara – Figure 1, Figure 3, [0030], and [0066]), wherein 
the communication is performed via a first wireless signal which is in a first frequency range and is approved for use according to the Bluetooth® standard 
transmitting a second wireless signal in the area of the motor vehicle, wherein 
the second signal is in a second frequency range which is approved for use according to the WLAN standard and the Bluetooth® standard (read as the first wireless communication unit 11a in the wireless apparatus 11 of the onboard wireless communication apparatus 10 is about to carry out wireless communication with the wireless set 20 though a wireless LAN) (Fukuhara – Figure 1, Figure 3, [0033], and [0066]-[0067]).
Regarding claim 16 as applied to claim 15, Fukuhara further teaches wherein the second signal is not included in the communication (read as the Bluetooth and the wireless LAN separate their frequency channels so as to avoid interference with each other, and to prevent the reduction in the transmission efficiency of the first wireless communication unit 11a and the second wireless communication unit 11b) (Fukuhara – [0070]-[0071]).
Regarding claim 17 as applied to claim 15, Fukuhara further teaches wherein several Bluetooth® channels are defined in the second frequency range, and the second signal occupies only one of the Bluetooth® channels (read as Bluetooth carries out spread spectrum communication by repeating the frequency hopping of a 
Regarding claim 18 as applied to claim 15, Fukuhara further teaches wherein the second signal is in the second frequency range of one of the WLAN channels 1, 6, or 11 (Fukuhara – [0068]).
Regarding claim 19 as applied to claim 18, Fukuhara further teaches wherein the second signal is essentially in the center of a frequency range of the WLAN channel (Fukuhara – [0068]).
Regarding claim 20 as applied to claim 15, Fukuhara further teaches wherein the second signal comprises a WLAN signal (read as the wireless set 20, a portable personal computer or the like is about to carry out data communication with the first communication unit 11a via a wireless LAN) (Fukuhara – [0067]).
Regarding claim 21 as applied to claim 15, Fukuhara further teaches wherein the second signal is transmitted while the communication takes place (read as the wireless set 20, a smartphone, is carrying out hands-free conversation after establishing a wireless communication connection with the second wireless unit 11b by Bluetooth, the wireless set 20, a portable personal computer or the like is about to carry out data communication with the first communication unit 11a via a wireless LAN) (Fukuhara – [0067]).
Regarding claim 22 as applied to claim 15, Fukuhara further teaches wherein the second signal is transmitted at predetermined time intervals (read as the wireless communication apparatus 11 employs functions specified by IEEE802.11b/g/n to make 
Regarding claim 23 as applied to claim 15, Fukuhara further teaches wherein the communication is determined based on the first signal (read as the onboard wireless communication apparatus 10 determines the transmit power level that prevents the excessive received power level of its wireless communication unit, and sends it to the wireless set 20; the power level deciding unit 11f executes the processing of determining the transmit power level that enables preventing an excessive received power level of the second wireless communication unit 11b other than the first wireless communication unit 11a) (Fukuhara – [0111], [0117], and [0135]).
Regarding claim 24 as applied to claim 15, Fukuhara further teaches wherein the communication is determined based on a connection request from a communication partner of the communication (read as transmitter 212 to request the communication partner identified by the communication connection ID to establish a communication 
Regarding claim 25 as applied to claim 15, Fukuhara further teaches wherein the communication relates to a voice connection (read as the wireless set 20, a smartphone, is carrying out hands-free conversation after establishing a wireless communication connection with the second wireless unit 11b by Bluetooth) (Fukuhara – [0067]).
Regarding claim 26, Fukuhara teaches an apparatus on board a motor vehicle, comprising:
an electronic device for determining communication in the area of the motor vehicle via a first wireless signal which is in a frequency range and is approved for use according to the Bluetooth® standard (read as wireless communication technique of the wireless communication apparatuses 11 and 21 that uses the same frequency band such as wireless LAN, and Bluetooth; wireless communication unit 11b at this time is assumed to be carrying out wireless communication with the wireless set 20A by Bluetooth) (Fukuhara – Figure 1, Figure 3, [0033], and [0066]-[0067]);
a transmitting device for transmitting a second wireless signal which is in a frequency range and is approved for use according to the WLAN standard and the Bluetooth® standard (read as the first wireless communication unit 11a in the wireless apparatus 11 of the onboard wireless communication apparatus 10 is about to carry out 
a processing device which is configured to control transmission of the second signal after the communication has been determined (read as the onboard communication apparatus 10 comprises a wireless communication apparatus 11, a wireless set charging processor 12 and a wireless set authentication processor 13) (Fukuhara – [0032]).
Regarding claim 27 as applied to claim 26, Fukuhara further teaches wherein the communication takes place between two communication partners of which one comprises a hands-free system on board the motor vehicle (read as onboard wireless communication apparatus 10 and a wireless set 20; the onboard wireless communication apparatus 10 is employed in a car navigation apparatus or in a rear seat entertainment RSE system and the wireless set 20 is a mobile wireless communication terminal such as a smartphone, a tablet PC, and a portable navigation device PND) (Fukuara – [0030]-[0031], and [0066]-[0067]).
Regarding claim 28 as applied to claim 26, Fukuhara further teaches a motor vehicle (read as vehicle 100) (Fukuhara – Figure 1, Figure 3, [0030], and [0066]) comprising: the apparatus according to claim 26.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648